J-S03007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASPAR JVON DUDLEY                         :
                                               :
                        Appellant              :   No. 779 WDA 2021

          Appeal from the Judgment of Sentence Entered June 2, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0004875-2020


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                           FILED: MAY 20, 2022

        Jaspar Jvon Dudley appeals from the judgment of sentence, imposed in

the Court of Common Pleas of Allegheny County, after the trial court, sitting

without a jury, convicted him of driving under the influence (“DUI”)—highest

rate,1 DUI—general impairment,2 and driving while operating privilege is

suspended or revoked.3 Upon careful review, we affirm.

        On August 5, 2019, at approximately 4:00 a.m., Pennsylvania State

Trooper D’Andre Bailey responded to a call for a vehicle that was off the

roadway on I-376 eastbound just prior to the Swissvale exit. See N.T. Trial,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. § 3802(c).

2   Id. at § 3802(a)(1).

3   Id. at § 1543(a).
J-S03007-22



3/25/21, at 13, 18, 25.     Upon arriving at the scene approximately fifteen

minutes later, Trooper Bailey observed numerous law enforcement, EMS, and

fire vehicles surrounding an SUV that was situated on a hillside off of the berm.

Id. at 13, 24. Trooper Bailey exited his cruiser and approached Dudley, who

was outside his vehicle. Id. Dudley’s SUV was undamaged and warm to the

touch. Id. at 19. Trooper Bailey observed that Dudley had a lump on his

head and a “small gash.” Id. When he got closer to Dudley, Trooper Bailey

noticed “a strong odor of alcohol emanating from [Dudley’s] person.” Id. at

14. Dudley’s eyes were bloodshot and watery, and his gait was unsteady. Id.

Dudley informed Trooper Bailey that he had been “out on the town” prior to

arriving at his current location and that he was drunk. Id. at 15. Trooper

Bailey found a Smirnoff bottle in Dudley’s vehicle, which Dudley said belonged

to his girlfriend and was from earlier in the evening. Id. When Trooper Bailey

asked Dudley how he had arrived at his location, Dudley responded that he

had driven there. Id. at 16.

      Dudley agreed to be transported to the hospital by Trooper Bailey. Id.

at 16.   At the hospital, Dudley was treated by a nurse and then verbally

consented to a blood draw, which was taken at 5:20 a.m.          Id. at 23, 28.

Testing showed Dudley’s blood alcohol content (“BAC”) to be 0.191 percent.

Id. at 16, 17, 23.

      Dudley was charged with the above counts, as well as the summary

offenses of reckless driving, careless driving, and disregarding traffic lane. On

March 7, 2021, Dudley filed a motion in limine seeking to exclude from

                                      -2-
J-S03007-22



evidence, pursuant to the corpus delicti rule, the incriminating statements he

made to Trooper Bailey. On March 25, 2021, the court heard argument on

Dudley’s motion, which it subsequently denied.            Dudley immediately

proceeded to trial and was convicted of DUI—highest rate, DUI—general

impairment, and driving while operating privilege is suspended or revoked.

The court acquitted Dudley of the remaining summary offenses.

       On April 24, 2021, Dudley filed a motion to reconsider the denial of his

motion in limine. The court denied that motion on June 2, 2021, on which

date Dudley appeared for sentencing. The court imposed a sentence of six

months’ probation for DUI—highest rate, with no further penalty imposed on

the remaining counts. Dudley did not file post-sentence motions. He filed a

timely notice of appeal on July 2, 2021.4 Dudley raises the following claims

for our review:

       1. Whether the trial court abused its discretion in admitting
       [Dudley’s] statements without a showing of the corpus delicti, that
       someone actually drove the vehicle while intoxicated, by a
       preponderance of the evidence?

       2.   Whether the trial court erred in considering [Dudley’s]
       statements at trial where the Commonwealth could not prove the
       corpus delicti beyond a reasonable doubt, that someone was
       intoxicated while driving the vehicle?

       3.   Whether the Commonwealth failed to present sufficient
       evidence that [] Dudley drove, operated, or was in actual physical
       control of a vehicle: (a) while incapable of safely driving for the
       general impairment conviction[; and] (b) having an alcohol

____________________________________________


4 The trial court did not order Dudley to file a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal.

                                           -3-
J-S03007-22


      concentration of at least 0.16% within two hours of driving for the
      highest rate of alcohol conviction?

Brief of Appellant, at 6 (unnecessary capitalization omitted).

      Dudley first claims that the trial court abused its discretion in admitting

his statements to Trooper Bailey without requiring, pursuant to the corpus

delicti rule, that the Commonwealth establish, by a preponderance of the

evidence and independent of Dudley’s statements, that someone had been

driving the vehicle while intoxicated. Dudley argues that “[t]he affidavit of

probable cause, which was the only information relied upon by the

Commonwealth in seeking to admit Dudley’s alleged statements, only

established that Dudley was intoxicated.” Brief of Appellant, at 16. Dudley

argues that the fact that Dudley’s vehicle was off the highway fails to establish

that it had been driven by a drunk driver and that the Commonwealth

“presented nothing inherent about the positioning of the vehicle that would

indicate it was driven or had come to a stop as a result of drunk or unsafe

driving[.]”   Id. at 17.   Dudley argues that, “[w]ithout any independent

information on how Dudley arrived at the location, it is unclear whether he

was the driver, a passenger, or had arrived by the roadside some other way.”

Id. at 18.

      In response, the Commonwealth argues that, contrary to Dudley’s

assertion, the trial court relied upon both the affidavit of probable cause as

well as the preliminary hearing transcript in rendering its decision on the

admissibility of Dudley’s statements. The Commonwealth argues that “those

two items provided ample support for the trial court’s pre-trial ruling on the

                                      -4-
J-S03007-22



corpus delicti issue.”   Brief of Appellee, at 22 (unnecessary capitalization

omitted). Specifically, the Commonwealth cites the following facts gleaned

from those two sources:

      [T]he vehicle was off of the roadway into a grassy area on
      [I]nterstate 376, there was an open bottle of alcohol in the vehicle
      and [Dudley], who was visibly intoxicated, was observed by
      Trooper Bailey to be the only individual present with the vehicle,
      other than the emergency personnel. Given these facts, it is
      reasonable to conclude that the car was in a location where it was
      unlikely that it was left by another individual and that [Dudley]
      happened to arrive, particularly[] where there was an open bottle
      of alcohol in the vehicle and [Dudley] himself was exhibiting such
      a high degree of intoxication that Trooper Bailey felt that it was
      unsafe to perform field sobriety tests.

Id. at 27.

      Our standard of review for a challenge pursuant to the corpus delicti rule

is well-settled.

      The corpus delicti rule is designed to guard against the hasty and
      unguarded character which is often attached to confessions and
      admissions and the consequent danger of a conviction where no
      crime has in fact been committed. The corpus delicti rule is a rule
      of evidence. Our standard of review on appeals challenging an
      evidentiary ruling of the trial court is limited to a determination of
      whether the trial court abused its discretion. The corpus delicti
      rule places the burden on the prosecution to establish that a crime
      has actually occurred before a confession or admission of the
      accused connecting him to the crime can be admitted. The corpus
      delicti is literally the body of the crime; it consists of proof that a
      loss or injury has occurred as a result of the criminal conduct of
      someone. The criminal responsibility of the accused for the loss
      or injury is not a component of the rule. . . . The corpus delicti
      may be established by circumstantial evidence. Establishing the
      corpus delicti in Pennsylvania is a two-step process. The first step
      concerns the trial judge’s admission of the accused’s
      statements[,] and the second step concerns the fact finder’s
      consideration of those statements. In order for the statement to

                                       -5-
J-S03007-22


       be admitted, the Commonwealth must prove the corpus delicti by
       a preponderance of the evidence. In order for the statement to
       be considered by the fact finder, the Commonwealth must
       establish the corpus delicti beyond a reasonable doubt.

Commonwealth v. Hernandez, 39 A.3d 406, 410–11 (Pa. Super. 2012)

(quotation marks omitted).

       “Before introducing an extra-judicial admission, the Commonwealth is

not required to prove the existence of a crime beyond a reasonable doubt.

Rather, it is enough for the Commonwealth to prove that the injury or loss is

more    consistent    with   a   crime   having   been   committed   than    not.”

Commonwealth v. Zugay, 745 A.2d 639, 652 (Pa. Super. 2000) (internal

citations omitted).

       Here, following argument on Dudley’s motion in limine, the court ruled

on the issue as follows:

       THE COURT: [] I’d like to thank counsel for their argument and
       the transmission of the preliminary hearing transcript, and the
       affidavit. And upon consideration of it, I’m going to deny the
       motion in limine for the following reasons: I find that there is
       sufficient evidence of corpus delicti, and based on the following
       facts: Upon Trooper Bailey’s arrival at the scene, [] Dudley was
       present and he was in a highly intoxicated state. That’s very plain
       from the transcript and from the affidavit that he had watery eyes,
       they were watery and bloodshot, he had a strong odor of alcohol
       emanating from his person, and that the trooper did not even give
       a field sobriety test for the reason that he concluded that Mr.
       Dudley was—because of the degree of intoxication evidenced by
       [] Dudley’s appearance that would be number one.

       Number two, the car was parked in a grassy area . . . that’s not a
       place for usually parking cars. [A]nd then [] Dudley had some
       kind of an injury and the emergency personnel people were at the
       scene. He had either a lump on his head—which was referred to
       in the testimony—and a cut upon his head. And also, the vehicle—
       I didn’t see evidence as to whether [] Dudley actually owned the


                                         -6-
J-S03007-22


      vehicle, but I’m concluding that he had operated the vehicle based
      on the contemporaneous confluence of all of these facts right at
      the scene.

      And I would just note[,] lastly, that it would be considered
      evidentiary, that there was a Smirnoff bottle in the rear seat of
      the vehicle. And [defense counsel] suggests that that was not []
      Dudley’s, it belonged to his girlfriend, that could well be the case,
      nevertheless, it was evidence at the scene. I think that this was
      sufficient evidence that an actual [] motor vehicle violation at that
      time had occurred. So[,] the motion is denied.

N.T. Pre-Trial Motion Hearing, 3/25/21, at 10-11 (unnecessary capitalization

omitted).

      We agree with the trial court that the circumstantial evidence presented

by the Commonwealth was sufficient to demonstrate, by a preponderance of

the evidence, that the offense of DUI had occurred, where: (1) a visibly and

significantly intoxicated person, (2) with injuries, (3) was found alone, (4)

next to a vehicle that was stopped in the grass off the roadway and was

situated in a place where cars would not normally come to rest, and (5) the

vehicle contained an open bottle of alcohol. Accordingly, Dudley is entitled to

no relief on his first claim.

      Next, Dudley asserts that the Commonwealth failed to prove—beyond a

reasonable doubt and independent of Dudley’s oral statements—that someone

had driven the vehicle while intoxicated.      Accordingly, Dudley claims, his

statements to Trooper Bailey should not have been considered by the court

as evidence of guilt under the second step of the corpus delicti rule. Similar

to his argument, supra, regarding the first step of the corpus delicti rule,

Dudley asserts that the Commonwealth presented no evidence as to how the


                                      -7-
J-S03007-22



vehicle arrived at its resting place or that its location on the side of the

interstate was the result of drunk driving. Brief of Appellant, at 23. Dudley

further asserts that his mere proximity to the vehicle did not prove he drove

it and that “the actual driver could have fled or left the scene to seek

assistance.” Id. at 24.

     The Commonwealth argues that the circumstantial evidence presented

at trial established, beyond a reasonable doubt, that the offense of DUI had

been committed. Specifically, the Commonwealth highlights the following trial

testimony of Trooper Bailey:

        •   He arrived on the scene at 4:00 a.m. and it was not a multi-
            vehicle accident, see N.T. Trial, 3/25/21, at 18, 24;

        •   The vehicle was situated on a grassy area off the roadway
            and Dudley was standing outside the vehicle, see id. at 13,
            19;

        •   The vehicle was warm to the touch and Trooper Bailey did
            not observe any damage to the car as if it had been in an
            accident, see id. at 19;

        •   Trooper Bailey observed a lump on Dudley’s head, as well
            as a small gash, upon approaching him, see id. at 14;

        •   Upon approaching Dudley, Trooper Bailey noticed a strong
            odor of alcohol emanating from Dudley’s person, that
            Dudley’s eyes were bloodshot and watery, and that he had
            an unsteady gait, see id. at 14;

        •   There was an open Smirnoff bottle in the vehicle, see id. at
            15; and

        •   Trooper Bailey did not conduct field sobriety tests on Dudley
            because of his physical state, see id. at 16.

See Brief of Appellee, at 32-33.



                                     -8-
J-S03007-22



     Again, we agree with the Commonwealth that “there was simply no

other plausible explanation as to how [Dudley] could have arrived [at] that

location on the interstate at that time of night, especially[] where [he] was

exhibiting such a high degree of intoxication.”         Id. at 34-35.        The

circumstantial evidence presented by the Commonwealth, as well as all

reasonable inferences derived therefrom, was sufficient to demonstrate,

beyond a reasonable doubt, that the offense of DUI had been committed.

Accordingly, the trial court did not err in considering Dudley’s inculpatory

statements as evidence of his guilt. Hernandez, supra.

     Dudley next claims that the evidence presented at trial was insufficient

to prove, beyond a reasonable doubt, that Dudley was unlawfully intoxicated

while driving and that the evidence only established that he was intoxicated

and had driven “at some point during the night.” Brief of Appellant, at 25.

     [O]ur standard of review of sufficiency claims requires that we
     evaluate the record in the light most favorable to the verdict
     winner[,] giving the prosecution the benefit of all reasonable
     inferences to be drawn from the evidence. Evidence will be
     deemed sufficient to support the verdict when it establishes each
     material element of the crime charged[,] and the commission
     thereof by the accused, beyond a reasonable doubt.
     Nevertheless, the Commonwealth need not establish guilt to a
     mathematical certainty.         [T]he facts and circumstances
     established by the Commonwealth need not be absolutely
     incompatible with the defendant’s innocence. Any doubt about
     the defendant’s guilt is to be resolved by the fact finder unless the
     evidence is so weak and inconclusive that, as a matter of law, no
     probability of fact can be drawn from the combined circumstances.




                                     -9-
J-S03007-22



Commonwealth v. Lynch, 242 A.3d 339, 352 (Pa. Super. 2020) (citation

omitted).

      Dudley first challenges his conviction for DUI-general impairment, for

which the Commonwealth was required to prove that Dudley “dr[ove],

operate[d], or [was] in actual physical control of the movement of a vehicle

after imbibing a sufficient amount of alcohol such that [he was] rendered

incapable of safely driving, operating[,] or being in actual physical control of

the movement of the vehicle.”      75 Pa.C.S.A. § 3802(a)(1).     “[S]ubsection

3802(a)(1) is an ‘at the time of driving’ offense, requiring that the

Commonwealth prove the following elements:           the accused was driving,

operating, or in actual physical control of the movement of a vehicle during

the time when he or she was rendered incapable of safely doing so due to the

consumption of alcohol.”    Commonwealth v. Segida, 985 A.2d 871, 879

(Pa. 2009).

      Section 3802(a)(1), like its predecessor [statute], is a general
      provision and provides no specific restraint upon the
      Commonwealth [regarding] the manner in which it may prove that
      an accused operated a vehicle under the influence of alcohol to a
      degree which rendered him incapable of safe driving. . . . The
      types of evidence that the Commonwealth may proffer in a
      subsection 3802(a)(1) prosecution include[,] but are not limited
      to, the following: the offender’s actions and behavior, including
      manner of driving and ability to pass field sobriety tests;
      demeanor, including toward the investigating officer; physical
      appearance, particularly bloodshot eyes and other physical signs
      of intoxication; odor of alcohol[;] and slurred speech. Blood
      alcohol level may be added to this list, although it is not necessary
      and the two[-]hour time limit for measuring blood alcohol level
      does not apply. Blood alcohol level is admissible in a subsection
      3801(a)(1) case only insofar as it is relevant to and probative of


                                     - 10 -
J-S03007-22


      the accused’s ability to drive safely at the time he or she was
      driving. The weight to be assigned these various types of
      evidence presents a question for the fact-finder, who may rely on
      his or her experience, common sense, and/or expert testimony.
      Regardless of the type of evidence that the Commonwealth
      proffers to support its case, the focus of subsection 3802(a)(1)
      remains on the inability of the individual to drive safely due to
      consumption of alcohol—not on a particular blood alcohol level.

Id.

      Here, in addition to the evidence set forth above, the Commonwealth

presented Trooper Bailey’s testimony that Dudley told him that “he had been

out on the town prior to being at his location and that he was drunk.” N.T.

Trial, 3/25/21, at 15. Dudley also told Trooper Bailey that he had driven to

his current location. See id. at 16. Finally, blood testing showed Dudley’s

BAC to be more than twice the legal limit. See id. at 17. The totality of

evidence presented by the Commonwealth was sufficient for the trial judge,

sitting as fact-finder and “rely[ing] on his . . . experience[ and] common

sense,” Segida, 985 A.2d at 879, to conclude, beyond a reasonable doubt,

that Dudley had driven while intoxicated and incapable of safely driving,

operating, or being in physical control of a vehicle.    See 75 Pa.C.S.A. §

3802(a)(1).   Accordingly, his conviction for DUI-general impairment must

stand.

      Finally, Dudley challenges his conviction for DUI-highest rate, which is

defined as follows:

      (c) Highest rate of alcohol.--An individual may not drive,
      operate[,] or be in actual physical control of the movement of a
      vehicle after imbibing a sufficient amount of alcohol such that the
      alcohol concentration in the individual’s blood or breath is 0.16%


                                    - 11 -
J-S03007-22


        or higher within two hours after the individual has driven,
        operated[,] or been in actual physical control of the movement of
        the vehicle.

75 Pa.C.S.A. § 3802(c).

        Dudley argues that the Commonwealth presented no evidence as to

when Dudley drove the vehicle and failed to prove that he did so within two

hours of the blood draw, as required under section 3802(c). Dudley asserts

that the Commonwealth was only able to show that Trooper Bailey arrived on

the scene at approximately 4:00 a.m., about 15 minutes after receiving the

radio call, and that the blood draw occurred at 5:20 a.m. Dudley argues that

“[t]he Commonwealth could not account for the period of time between when

the vehicle came to a stop and when the vehicle would have been reported or

when emergency personnel, let alone Trooper Bailey, arrived on scene.” Brief

of Appellant, at 32. Dudley also asserts that the presence of alcohol in the

vehicle allowed for the inference that Dudley drank in the time after the vehicle

came to a stop, but before emergency personnel arrived.          Finally, Dudley

claims there would have been no reasonable expectation that passing vehicles

would have reported the “abandoned” vehicle promptly, given that it posed

no threat to traffic in light of its location off the roadway.

        The Commonwealth responds that the totality of the circumstantial

evidence presented at trial (as described above), when viewed in the light

most favorable to the Commonwealth, was sufficient to support the conclusion

that he operated the vehicle while intoxicated within two hours of the blood

draw.    The Commonwealth notes that “our jurisprudence does not require


                                      - 12 -
J-S03007-22



fact-finders to suspend their powers of logical reasoning or common sense in

the absence of direct evidence. Instead, [fact-finders] may make reasonable

inferences from circumstantial evidence adduced at trial.” Brief of Appellee,

at 45, quoting Commonwealth v. Teems, 74 A.3d 142, 149 (Pa. Super.

2013).

      Once again, we agree with the Commonwealth that the circumstantial

evidence was sufficient to support Dudley’s conviction of DUI-highest rate.

Dudley, who had a small gash and lump on his head, admitted to having been

“out on the town” prior to driving to his location, and that he was drunk.

Dudley’s car was situated in an area near the exit for Swissvale, off an

interstate in the highly-populated Pittsburgh metropolitan area. Contrary to

Dudley’s argument, it would be reasonable for the finder of fact to infer that,

despite the early-morning hour, the amount of passing traffic—particularly

professional tractor-trailer operators—would not have been insubstantial. The

car was not situated on the shoulder, but rather entirely off the roadway, on

the grass, where disabled vehicles do not normally pull over.        Thus, it is

doubtful that Dudley’s car could have sat in such a location for very long before

someone would have called 911. Moreover, when Trooper Bailey arrived at

the scene at 4:00 a.m.—approximately 15 minutes after receiving the

dispatch—Dudley’s vehicle was warm to the touch, from which the court could

reasonably have inferred that it had been recently operated. Finally, when

Dudley’s blood was drawn at 5:20 a.m., his BAC exceeded the highest rate of

0.16% by 0.031%.

                                     - 13 -
J-S03007-22



     In light of the foregoing, when viewed in the light most favorable to the

Commonwealth and granting the Commonwealth the benefit of all reasonable

inferences to be drawn from the evidence, Lynch, supra, the evidence—

though entirely circumstantial—was sufficient to support Dudley’s conviction

for DUI-highest rate.     Teems, 74 A.3d at 148 (fact-finders may make

reasonable inferences from circumstantial evidence introduced at trial).

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2022




                                    - 14 -